Citation Nr: 1745804	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus originated during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The record shows the Veteran has been diagnosed with tinnitus.  His separation documentation shows he served in the infantry and as a generator mechanic.  His service treatment records (STRs) show he was treated for bleeding in his ears on at least one occasion.  The Veteran testified at his September 2016 hearing that he was exposed to mortar fire and other weapons training during service, with no hearing protection, and that this caused ringing in his ears as well as bleeding during service.  Upon a review of the entire record, to include the Veteran's OMPF, the Board has determined the Veteran's accounts of his in-service noise exposure are credible.  

The Board acknowledges that the Veteran was afforded a VA audiology examination in August 2011.  The examiner opined that the Veteran's tinnitus was unrelated to service, primarily on the bases that his STRs were absent of complaints for tinnitus, and that the Veteran, at the examination, did not recall his tinnitus as having its onset during service.  The Board notes, however, that the Veteran has consistently contended, most recently at his September 2016 hearing before the undersigned, that he began experiencing ringing in his ears during service.

In this regard, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by a veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Under these circumstances, the Board finds the Veteran is competent to recall the onset of his tinnitus during service, and that the evidence is at least in equipoise as to whether his tinnitus originated during service.  Accordingly, granting of service connection for tinnitus is in order.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board again notes that in-service exposure to acoustic trauma, in the form of exposure to mortar fire, other weapons, and the noise of generators, has been conceded.  The Veteran claims he has bilateral hearing loss as a result of this in-service noise exposure.

The Veteran was afforded a VA audiology examination in August 2011.  Unfortunately, the examiner determined the Veteran's test results were invalid because he exhibited classic exaggerated hearing loss behavior, and re-testing and re-instruction did not resolve this issue.  The examiner, nevertheless, provided an opinion that any hearing loss was unrelated to service.  In this regard, the examiner relied on the absence of a puretone threshold shift between the Veteran's entrance and separation examinations.  The Board notes that while the examiner addressed the one incidence of treatment for bleeding ears discussed above, he did not address the Veteran's statements to the effect that he had intermittent ear bleeding during service, but did not report it due to his fear of being discharged.  The Board further notes that while the examiner indicated in his report that the Veteran had left ear hearing loss prior to service, and indicated this hearing loss was aggravated by service, he also stated the Veteran had normal puretone thresholds at separation, and that any increase in hearing loss demonstrated between the Veteran's entrance and separation examinations was due to test-to-test variation, and was not an indication of in-service acoustic trauma.

Under these circumstances, the Board finds the Veteran should be afforded a final opportunity to attend a VA audiology examination and to cooperate with testing.  The examiner will be asked to clarify the inconsistency in the August 2011 report as to whether the Veteran had left ear hearing loss prior to service, and if so, whether such hearing loss was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of any present bilateral hearing loss.  In this regard, notify the Veteran that it is his responsibility to cooperate with the testing performed at the examination, and that the consequences for exaggeration of hearing loss or any other failure to cooperate may include denial of his claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss originated during or is otherwise etiologically related to his military service.

The examiner should also address the August 2011 VA examiner's indication that the Veteran may have had left ear hearing loss prior to service.

In this regard, the examiner should state whether the Veteran clearly and unmistakably (undebatably) had left ear hearing loss prior to service.  

If the examiner determines the Veteran clearly and unmistakably had left ear hearing loss prior to service, he or she should state whether the pre-existing left ear hearing loss clearly and unmistakably (undebatably) underwent no permanent increase in severity (beyond its natural progression) due to service.

In providing his or her opinions, the examiner should address the Veteran's STRs showing he was treated for cerumen impactions and bleeding ears in service, and his statements to the effect that his ears intermittently bled during service but he did not always report it for fear of being discharged.

The examiner is advised that in-service acoustic trauma in the form of exposure to mortar fire, other weapons, and the noise of generators, has been conceded.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


